Case 1:19-cv-01196-RM-KMT Document 1 Filed 04/24/19 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 Civil Action No. 19-cv-1196

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 MELISSA MARY GERVELL,
      a/k/a MARY MELISSA GERVELL

        Defendant.


                                            COMPLAINT


        The United States of America, through counsel, hereby files a complaint against Melissa

 Mary Gervell (“Gervell”), under the Federal Debt Collection Procedures Act (“FDCPA”), 28

 U.S.C. §3001 et seq.

                                         I. JURISDICTION

 1.     This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1345.

                                             II. PARTIES

 2.     Plaintiff, the United States, is a sovereign nation.

 3.     Melissa Gervell is a resident of the City of Colorado Springs, El Paso County, Colorado,

 residing within the jurisdiction of this Court.
Case 1:19-cv-01196-RM-KMT Document 1 Filed 04/24/19 USDC Colorado Page 2 of 4




                                III.    FACTUAL ALLEGATIONS

 4.      Melissa Gervell is not in military service pursuant to the Soldiers’ and Sailors’ Civil

 Relief Act of 1940, as amended by the Service Members’ Civil Relief Act of 2003.

 5.      Melissa Gervell executed promissory notes to secure loans from Norwest Bank.

 6.      The loan proceeds were distributed to or on behalf of Melissa Gervell.

 7.      Melissa Gervell has defaulted on her obligation to repay the loans. Pursuant to 34 C.F.R

 § 685.202(b), unpaid interest was capitalized and added to the principle balance.

                                 COUNT I – CLAIM FOR A DEBT

 8.      Melissa Gervell is indebted to the United States in the principle amount of $21,688.28,

 plus interest on this principal computed at the applicable note rate in the amount of $14,851.70 as

 of March 26, 2019, and interest thereafter on this principal at the applicable note rate from this

 date until the date of judgment. The interest rate is 5.03% through June 30, 2019.

 9.      A copy of the Certificate of Indebtedness establishing the basis for Melissa Gervell’s

 liability for this debt is attached herein as Exhibit 1.

 10.     The United States has made a demand to Melissa Gervell for the amount owed, but the

 amount due remains unpaid.

                                 COUNT 2 – CLAIM FOR A DEBT

 11.     Melissa Gervell is indebted to the United States in the principle amount of $4,391.46,

 plus interest on this principal computed at the applicable note rate in the amount of $2,457.82 as

 of March 26, 2019, and interest thereafter on this principal at the applicable note rate from this

 date until the date of judgment. The interest rate is 4.23% through June 30, 2019.
Case 1:19-cv-01196-RM-KMT Document 1 Filed 04/24/19 USDC Colorado Page 3 of 4




 12.     A copy of the Certificate of Indebtedness establishing the basis for Melissa Gervell’s

 liability for this debt is attached herein as Exhibit 2.

 13.     The United States has made a demand to Melissa Gervell for the amount owed, but the

 amount due remains unpaid.

 14.     The United States incorporates by reference the allegations set forth above paragraphs

 one through thirteen.

 15.     The amounts set forth in paragraph eight and eleven are a “debt” to the United States as

 defined in the FDCPA. 28 U.S.C. § 3002(3)(B).

 16.     The United States is entitled to obtain a remedy in connection with Melissa Gervell’s

 debt to the United States. 28 U.S.C. § 3001(a)(2).

         WHEREFORE, PREMISES CONSIDERED, the United States respectfully prays:

             a. To recover from Melissa Gervell $21,688.28, plus interest on this principal

                 computed at the applicable note rate in the amount of $13,665.50 as of March 26,

                 2019 and interest thereafter on this principal at the applicable note rate from this

                 date until the date of judgment; for post judgment interest at the legal rate in

                 effect on the date of entry of judgment, to be compounded annually pursuant to 28

                 U.S.C. § 1961 (b); as well as

             b. To recover from Melissa Gervell $4,391.46, plus interest on this principal

                 computed at the applicable note rate in the amount of $2,457.82 as of March 26,

                 2019 and interest thereafter on this principal at the applicable note rate from this

                 date until the date of judgment; for post judgment interest at the legal rate in
Case 1:19-cv-01196-RM-KMT Document 1 Filed 04/24/19 USDC Colorado Page 4 of 4




             effect on the date of entry of judgment, to be compounded annually pursuant to 28

             U.S.C. § 1961 (b);

          c. That the Court award the United States costs for prosecuting this action, including

             but not limited to, a filing fee of $400.00, as authorized by 28 U.S.C § 2412(a)(2);

             and

          d. That the Court grant such further and general relief as the Court deems just and

             proper under the law and the facts of this case.

                                                   Respectfully submitted,

                                                   JASON R. DUNN
                                                   United States Attorney

                                                   s/William B. Gillespie
                                                   WILLIAM B. GILLESPIE
                                                   Assistant United States Attorney
                                                   United States Attorney’s Office
                                                   1801 California Street, Suite 1600
                                                   Denver, CO 80202
                                                   Telephone: 303-454-0102
                                                   E-mail: William.Gillespie@usdoj.gov

                                                   Attorneys for plaintiff
                                                   United States
